DISMISS and Opinion Filed December 11, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-20-00600-CV

                  KIP MOTOR COMPANY, INC., Appellant
                                V.
                  FREEMAN L. CHAMBERS, JR., Appellee

               On Appeal from the 162nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-15650

                        MEMORANDUM OPINION
                  Before Justices Molberg, Reichek, and Nowell
                           Opinion by Justice Nowell
      Before the Court is the parties’ joint motion to dismiss this appeal. We grant

the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2).




                                           /Erin A. Nowell/
                                           ERIN A. NOWELL
                                           JUSTICE

200600F.P05
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

KIP MOTOR COMPANY, INC.,                   On Appeal from the 162nd Judicial
Appellant                                  District Court, Dallas County, Texas
                                           Trial Court Cause No. DC-17-15650.
No. 05-20-00600-CV        V.               Opinion delivered by Justice Nowell.
                                           Justices Molberg and Reichek
FREEMAN L. CHAMBERS, JR.,                  participating.
Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

     Subject to any agreement between the parties, it is ORDERED that appellee
FREEMAN L. CHAMBERS, JR. recover his costs of this appeal from appellant
KIP MOTOR COMPANY, INC.


Judgment entered this 11th day of December, 2020.




                                     –2–